Citation Nr: 0804290	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO. 00-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder other than post traumatic stress 
disorder (PTSD). 

2. Entitlement to service connection for PTSD. 

3. Entitlement to an increased rating for service-connected 
degenerative disc disease (DDD) with low back pain and 
radiculopathy (low back disorder), evaluated as 20 percent 
disabling prior to July 26, 2000. 

4. Entitlement to an increased rating for service-connected 
DDD with low back pain and radiculopathy (low back disorder), 
evaluated as 40 percent disabling, since July 26, 2000.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from active duty in May 1989 after more 
than 20 years of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for an acquired psychiatric disorder other than PTSD, and 
denied service connection for PTSD. An October 1998 rating 
decision increased a 10 percent rating to 20 percent for low 
back disorder, effective July 1997; and in October 2000, 
increased the 20 percent rating to 40 percent, effective from 
July 26, 2000. 

The Board presently reopens and REMANDS the issue of service 
connection for an acquired psychiatric disorder other than 
PTSD; and entitlement to service connection for PTSD to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Although the claim of a total rating due to individual 
unemployability has been previously denied, resolution of the 
remanded claims may have alter the veteran's combined 
schedular evaluation. Because the veteran has also asserted 
that he is unemployable due to service-connected disorders, 
upon completion of the remand directives, the issue of a 
total rating is REFERRED to the RO/AMC. See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).  


FINDINGS OF FACT

1. A petition to reopen the claim for service connection for 
an acquired psychiatric disorder other than PTSD was denied 
by rating decision of August 1993. The veteran was notified 
of that decision and of his appellate rights that same month, 
and he did not file a timely appeal.

2. Evidence received since the August 1993 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 

3. Prior to July 26, 2000, the veteran's DDD with low back 
pain and radiculopathy is not productive of more than 
moderate impairment, with recurring attacks, with 
intermittent relief.  

4. Since July 26, 2000, the veteran's DDD with low back pain 
and radiculopathy is productive of pronounced disablement 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and little intermittent relief. 

5. No unusual or exceptional disability factors such as 
marked interference with employment or frequent periods of 
hospitalization have been presented with regard to the 
veteran's DDD with low back pain and radiculopathy. 





CONCLUSIONS OF LAW

1. The August 1993 rating decision which found no new and 
material evidence to reopen the claim for service connection 
for an acquired psychiatric disorder other than PTSD, is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2007).

2. Evidence submitted subsequent to the August 1993 decision 
which found no new and material evidence to reopen the claim 
for service connection for an acquired psychiatric disorder 
other than PTSD, is new and material, and the claim is 
reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2001).

3. The criteria in excess of a 20 percent rating prior to 
July 26, 2000, for DDD with low back pain and radiculopathy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b), 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(1999). 

4. With resolution of the benefit of the doubt, the criteria 
for a 60 percent rating, and no more, since July 26, 2000, 
for DDD with low back pain and radiculopathy, have been met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). These claims on 
appeal were initiated before the promulgation of the VCAA. In 
a July 2004 VCAA letter, the veteran was advised in 
accordance with the law, what was necessary for an increased 
rating claim. The veteran was not advised by letter what was 
necessary to reopen a claim for service connection. However, 
since the claim is favorable to the veteran in this regard, 
no conceivable prejudice to the veteran could result from 
this adjudication. See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). Thus, the additional delay in the adjudication of 
this issue, which would result from a remand solely to allow 
the RO to apply the VCAA, would not be justified. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran did not receive Dingess notification. Since the 
preponderance of the evidence is against the increased rating 
claim prior to July 26, 2000, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. As for the increased rating claim since 
July 26, 2000, the RO will effectuate the grant of 60 percent 
effective the date this claim arose, which is July 26, 2000. 



The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, private treatment 
records, Social Security Administration records, and VA 
treatment records. There are no known additional records or 
information to obtain. 

A hearing was offered, and the veteran asked that it be 
rescheduled. In a January 2006 Board remand, the Appeals 
Management Center (AMC) was asked to determine if the veteran 
still desired a Travel Board or videoconference hearing. In a 
February 2006 letter sent to the veteran, he was asked to 
clarify with the AMC whether he desired to testify at a 
hearing. The veteran did not respond. As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claims.


New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a)(b). 
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108. 

Regulations were amended to define "new" as not previously 
submitted and "material" as related to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a). 
These regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are applicable only to 
claims filed after that date. The regulations in effect prior 
to August 29, 2001, apply to this claim to reopen, as this 
claim was filed in March 1999. Under 38 C.F.R. § 3.156(a), 
for claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

The RO most recently found no new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder in August 1993, because there was no 
medical evidence relating the veteran's psychiatric condition 
to his active service. The veteran was sent notice of the 
denial in a letter dated that same month, however, he did not 
timely appeal this decision. 

The Board has reviewed the evidence of record since the 
August 1993 denial. While the Board has not reviewed the 
evidence of other evidence of record with a view towards its 
effect on the merits of the claim, included in the record 
subsequent to the August 1993 denial is a statement from the 
veteran's brother. Although not dated, it is located in the 
claims folder between submissions of September 2004 and April 
2005.  

In addition to his relationship to the veteran, his brother 
identifies himself as a mental health care professional. In 
substance, the veteran's brother discussed the veteran's 
symptomatology in depth and his diagnoses. He indicated that 
it was his opinion as a mental health counselor that the 
veteran suffered from chronic depression due to the pain 
suffered by the severity of his service-connected back 
disability. 

Presumed credible, these findings by a mental health 
counselor, who has the appropriate medical expertise, are 
both new and material. This evidence is "new," because 
although it does not suggest a direct service-connected 
linkage between the veteran's acquired psychiatric disorder 
and military service, it suggests that the veteran may have a 
depressive disorder secondary to his service-connected back 
disability. A new theory of entitlement to service connection 
is raised by competent evidence. 38 C.F.R. § 3.310(a); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Harder v. Brown, 
5 Vet. App. 183 (1993). 

This evidence, which is neither cumulative nor redundant, and 
by itself is so significant that it must be considered in 
order to fairly decide the merits of the claim. By itself, it 
relates the veteran's depression as secondary to his service-
connected back disorder. The Board therefore finds that the 
brother's statement added to the file since the August 1993 
rating decision is both new and material, and the petition to 
reopen the claim for service connection for an acquired 
psychiatric disorder other than PTSD, is warranted. 

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim. This is discussed in the 
Remand below. 


Increased Ratings

Service connection was established for low back pain with 
radiculopathy, by rating decision of January 1990. A 
10 percent rating was assigned, effective from June 1989.  By 
rating decision of October 1998, the veteran's back condition 
was found to have worsened and the rating was increased in 
rating to 20 percent, effective July 1997.  By rating 
decision of October 2000, the veteran's low back condition 
was again found to have worsened and the rating was increased 
to 40 percent, effective July 2000. The evaluation has been 
in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's back disability is evaluated in stages as the 
veteran's claim was increased during the appellate period. 
Further, the United States Court of Appeals for Veterans 
Claims (Court) indicated that a claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992). Therefore, 
the veteran's claim should be evaluated prior to 
July 26, 2000, to determine if the veteran warrants more than 
the 20 percent evaluation, and since July 26, 2000, to 
determine if the veteran warrants in excess of the 40 percent 
rating granted since that time. Moreover, since 
September 2002, one of the criteria under which the veteran's 
back disorder may be evaluated was revised, and the claim 
should be evaluated under all criteria since that time. 

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome. 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  Here either the old or new rating criteria may 
apply, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (effective prior to September 26, 2003).

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

The Board observes that the rating schedule for evaluating 
intervertebral disc syndrome changed during the pendency of 
this appeal.  The old criteria, in effect prior to September 
23, 2002, provided a 10 percent rating for mild 
intervertebral disc syndrome; a 20 percent rating when it was 
moderate, recurring attacks; and a 40 percent rating when 
severe with recurring attacks with intermittent relief.  A 
maximum 60 percent rating is assigned for intervertebral disc 
syndrome when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002).  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.


Prior to September 26, 2000

The veteran's claim for an increased rating for a back 
disorder was received in April 1998. The record evidence 
dated within one year prior to receipt of the claim included 
a July 1997 VA magnetic resonance imaging test(MRI) of the 
veteran's lumbar spine. The MRI showed minimal disc bulge at 
L5-S1, not contacting the nerve roots. 

A private electromyography (EMG) was performed at the Nicolet 
Viking in September 1997. The EMG showed no evidence of 
muscle degeneration. The impression was possible right L5 
nerve root irritation. The examiner suggested that a 
reconsultation for a repeat EMG should be made in one year. 

VA outpatient treatment records from July 1998 to 
November 1998 were associated with the claims folder. These 
records showed the veteran complained of low back pain 
radiating down the right lateral calf, foot, and buttocks The 
findings showed L5 radiculopathy, mildly myelopathic. 

In September 1998, the veteran underwent both VA neurology 
and orthopedic examinations. During the neurological 
examination, the veteran reported radicular pain in the right 
lower extremity. The pain radiated to the right hip, right 
inguinal area, and down to the big toe in a sciatic nerve 
distribution on the right side. There was worsening of pain 
on coughing and sneezing. However, the veteran denied 
incontinence of urine or stool. 


Physical examination revealed normal mass, muscle tone and 
strength in left lower extremity. Right lower extremity 
muscle testing was somewhat limited due to the back pain. 
Iliopsoas and quadriceps were 4+/5, hamstrings were 4/5, and 
foot dorsiflexors/plantar flexors were 5/5. Deep tendon 
reflexes were bilaterally symmetrical and normal. Plantar 
response was flexor, bilaterally. Sensory examination was 
remarkable for decreased vibration at the right foot, but 
position and pinprick were intact. Gait and station were 
within normal limits. A January 1998 EMG reported chronic 
right L5 radiculopathy. The pertinent diagnosis was lower 
back pain with right lumbar radiculopathy. 

On separate radiographic examination of the lumbar spine from 
L1 to L5, the spine was noted to have satisfactory alignment. 
Although there was noted narrowing of the disc space at 
L5/S1, this was assessed as being a "minor abnormality" and 
the radiologist noted that there was "no attention needed." 

During the September 1998 orthopedic examination, the veteran 
reported having had constant low back pain. He stated that 
walking or riding in a car caused "flare-up" of pain 
symptoms. The veteran reported that had not worked since 
1997, and that he was unable to run, play sports, or lift 
more than 20 pounds.

Upon clinical examination, the veteran's lumbar flexion was 
to 50 degrees (with pain beginning at 20 degrees); lumbar 
extension was to 20 degrees; right side bending was to 20 
degrees; left side bending was to 30 degrees; and rotation 
both to the left and the right was to 30 degrees. 

Prior to September 26, 2000, only the criteria in effect for 
intervertebral disc syndrome is appropriate to rate the 
veteran's back disorder. No more than a 20 percent rating is 
warranted, showing disc syndrome that is no more than 
moderate in degree. 

Although the veteran complained of increased (since July 
1998) and severe symptomatology, all clinical testing 
revealed no evidence to substantiate his complaints. In 
particular, both the September 1998 VA neurological and 
orthopedic examinations detected only minor abnormalities. A 
40 percent rating, when intervertebral disc syndrome is 
severe, with recurring attacks with intermittent relief, has 
not been shown. The veteran complained of low back pain, 
radiating to the lower extremity. Although there was 
decreased vibration at the right foot, position and pinprick 
were intact. Gait and station were within normal limits. This 
medical evidence does not present findings indicative of 
disability more than moderate in degree. There is no medical 
evidence of record at any time prior to July 26, 2000 that 
shows that the veteran's DDD warrants more than a 20 percent 
rating.  

The regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level.  Consideration of an extraschedular rating is not 
warranted. There is no evidence that the veteran has been 
hospitalized for treatment of his DDD. As noted above, 
although the veteran reported in September 1998 that he had 
stopped working at some point in 1997, the clinical evidence 
(i.e, electronic diagnostic studies, strength testing and 
observance of reflexes, gait and station) pertaining to his 
back does not support a finding that his claimed inability to 
work was due to back symptoms. In this regard, the record 
does not reflect marked interference with employment due to 
the disability.  He has submitted no evidence of any type of 
employment that would have been affected because of this 
disability.  Specifically, the record indicates that the 
Social Security Administration does not find that the veteran 
is disabled due to his back disorder. There is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

In light of the foregoing, an increased rating for the 
veteran's lumbar spine disability on a schedular or 
extraschedular basis is not warranted prior to July 26, 2000. 


Since July 26, 2000

	The RO established the date of the veteran's increased back 
symptoms warranting a 40 percent rating based upon the facts 
found, following receipt of a medical report generated by the 
Alexandria Neuro Center, dated July 26, 2000. Hart. supra. 

The Alexandria Neuro Center record indicated that the veteran 
had multiple MRIs which showed degenerative disc disease at 
different levels. He complained of constant back pain going 
down to both extremities. His pain went down to the heel and 
sometimes to the big toe. The pain was not related to 
position. There was no history of incontinence of urine. He 
had some weakness. He denied radicular pain on coughing or 
sneezing. The diagnostic impression showed no evidence of 
radiculopathy but did show DDD and evidence of neuropathy in 
the lower extremity described as mild. An EMG and nerve 
conduction report performed at the same time showed 
neuropathy of the lower extremity, motor and sensory, mild in 
degree. 

The veteran underwent a VA neurology examination in 
June 2001. The veteran complained of left and right lower 
extremity pain with right lower extremity pain from the back 
radiating to the right hip and back of the right thigh to the 
right anterior leg and to the foot. Left lower extremity pain 
radiated from the back to the left hip and down to the foot 
in sciatic nerve distribution. He also complained of 
paresthesia in both lower extremities. Physical examination 
revealed both lower extremities were 5/5 although the left 
lower extremity was limited due to pain. Deep tendon reflexes 
revealed 1+ throughout, plantar response was flexor, 
bilaterally, and sensory examination revealed intact 
sensation to all primary sensory modalities. He was able to 
walk on heels and toes although he did complain of lower back 
pain while performing this. The pertinent diagnosis was lower 
back pain with bilateral lumbar radicular symptoms. 

A VA orthopedic examination was also performed in June 2001. 
The veteran complained of lumbar pain as a "7" when 
evaluated from 1 to 10. The veteran's low back was positive 
for weakness, stiffness, and lack of endurance. Physical 
examination revealed forward flexion of 85 degrees, with pain 
from 65 to 85 degrees; extension was 30 degrees with mild 
pain; lateral flexion was 38, bilaterally; and rotation was 
35 degrees, bilaterally. There was pain on forward flexion 
but there was no postural abnormality. Musculature of the 
back showed no atrophy. The diagnosis was degenerative joint 
disease of the lumbar spine with radiculopathy of the right 
leg with no loss of motion or function of the right leg. 
However, in contrast with previous testing, radiographic 
testing revealed "fairly marked" disc space narrowing at 
L5-S1. Compared with the January 1998 testing, the examining 
radiologist noted "abnormality attention needed" thus 
suggestive of  a worsened disorder.  

In July 2002, the veteran was seen in the Orthopedic Center 
of Louisiana. He underwent an EMG which showed no evidence of 
radiculopathy. It showed moderate generalized peripheral 
polyneuropathy. An MRI showed severe L5-S1 degenerative disc 
disease with a diffuse bulging pattern. There was a left 
sided disc at L5-S1 which appeared to be causing stenosis but 
was not consistent with his complaints of right sided 
radiculopathy. The assessment was herniated disc at L5-S1, 
left sided in nature with a right sided radiculopathy by 
history without evidence of such on EMG study and generalized 
demyelinating peripheral neuropathy. 

The veteran underwent a VA neurology examination in 
November 2006. The veteran complained of radiating pain to 
the right lower extremity that also resulted in tingling and 
numbness. He stated that because of the tingling and 
numbness, he sometimes fell to the floor. He reported pain 
also radiating to his left lower extremity, but not as bad as 
to the right. He reported progressive worsening of the pain 
in the lower back and the pain was a "7" on a pain scale of 
0 to 10. Left lower extremity examination revealed proximal 
and distal muscle strength of 5/5. Right lower extremity 
examination was somewhat limited due to pain. Right proximal 
and distal muscle strength was 4/5. Deep tendon reflexes of 
both lower extremities were 2+. Plantar response was flexor, 
bilaterally. Sensory examination revealed decreased pinprick 
in the right lower extremity and mild impairment of vibratory 
sensation in the feet but the position was intact. It was 
noted that he favored his right leg and was having difficulty 
walking on his toes on the right side. Pertinent general 
physical examination showed that he had tenderness of the 
lower lumbar spine on first percussion. He also had spasm of 
the lumbar paraspinal muscles, bilaterally. A February 2005 
MRI reported spondylotic changes, worse at L5-S1 with severe 
narrowing of the disc with bulging, but no nerve impingement. 
The diagnosis was chronic lower back pain with right 
lumbosacral radiculopathy. 


The veteran also underwent a VA orthopedic examination in 
November 2006. The medical history showed no history of 
hospitalization or surgery, trauma to the spine or neoplasm. 
There was no history of urinary or fecal incontinence. There 
was history of numbness, paresthesia, falls, and leg and foot 
weakness, fatigue, decreased motion, stiffness, spasm, and 
pain. The pain was described as sharp and stabbing of 
moderate degree. The pain also radiated to the right leg, big 
toe, and left foot. He described weekly flare-ups of moderate 
degree of a two day duration. He reported additional 
50 percent loss of low back motion with flare-ups. The 
thoracic sacrospinalis showed right sided atrophy, guarding, 
pain with motion, tenderness and weakness. None of this was 
shown on the left side. He had an antalgic gait. There was 
lumbar lordosis. Muscle tone was normal and there was no 
muscle atrophy. Knee jerk was hypoactive on the left and 
right and ankle jerk was absent, bilaterally. Thoracolumbar 
spine motion was 10 degrees on active or passive flexion, and 
combined thoracolumbar motion was 80 degrees with pain on 
active and passive motion with pain after repetitive use. 
There was no additional loss of motion on repetitive use of 
the joint. 

Since July 26, 2000, the criteria for rating the spine during 
part of the evaluation period changed. When evaluating the 
veteran's lumbar spine based upon limitation of motion, prior 
to September 2003, the maximum rating is 40 percent for 
severe limitation of motion. The veteran already meets the 
maximum rating under this criteria. 

Effective September 2003, the general rating formula for 
disease and injuries of the spine requires unfavorable 
ankylosis of the entire thoracolumbar spine in order to 
warrant a 50 percent rating. A review of the medical evidence 
since that time shows no ankylosis of the thoracolumbar spine 
and therefore does not warrant in excess of 40 percent under 
this rating criteria. 

When rating the veteran's back disability based upon 
intervertebral disc syndrome, prior to September 2002, in 
order to warrant the maximum rating of 60 percent, the 
medical evidence needed to show that his condition was 
pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief. The veteran continued 
to have persistent complaints during this time, complaining 
of constant pain. He described his pain at the level of "7" 
on a scale of 0 to 10. He has paresthesia in both lower 
extremities, weakness, stiffness, and lack of endurance. 
Although he had ankle jerk at that time, he had sciatic 
neuropathy as evidenced at the June 2001 VA examination when 
the pain was described as going down in a sciatic nerve 
distribution. Although he had no muscle atrophy, he had 
stenosis and an EMG study showed generalized demyelinating 
peripheral neuropathy. 

Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, a 60 percent evaluation is warranted for DDD 
with low back pain and radiculopathy, since July 26, 2000, 
under the intervertebral disc syndrome code based on the 
criteria in effect prior to September 23, 2002, and the 
highest rating criteria in effect for intervertebral disc 
syndrome at that time. 38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level.  Thus, consideration of an extraschedular rating is 
not warranted. There is no evidence that the veteran has been 
hospitalized for treatment of his DDD. Apart from his report 
that he does not work, the record does not reflect marked 
interference with employment due to the disability.  He has 
submitted no evidence of any type of employment that would 
have been affected because of this disability. There is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant referral for consideration of an extraschedular 
rating.  

In light of the foregoing, an increased rating to 60 percent, 
and no more, for the veteran's lumbar spine disability is 
warranted since July 26, 2000, based on the rating criteria 
in effect for intervertebral disc syndrome in effect prior to 
September 23, 2002. 


ORDER

New and material evidence to reopen a claim of service 
connection for an acquired psychiatric disorder, other than 
PTSD, has been submitted, and to this extent only, the claim 
is granted.

An increased rating for DDD with low back pain and 
radiculopathy prior to July 26, 2000, is denied. 

A 60 percent rating and no more, for DDD with low back pain 
and radiculopathy since July 26, 2000, is granted, subject to 
the laws and regulations pertaining to the payment of 
monetary benefits.


REMAND

The veteran contends, in essence, that service connection is 
warranted for an acquired psychiatric disorder other than 
PTSD, based upon service incurrence.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

A medical examination and opinion regarding any link between 
the veteran's service and his acquired psychiatric disorder 
other than PTSD, to include as secondary to his service-
connected back disorder, needs to be addressed prior to final 
resolution of the claim.  

With regard to the claim of service connection for PTSD, the 
veteran has  maintained that his service in Thailand in the 
communications field is one of his stressors that caused 
PTSD. He also related that he witnessed a comrade shot while 
he and the comrade were directing air strikes off base. The 
veteran also has alleged that while working as a 
communications technician, he intercepted information which 
indicated that his installation was to be attacked.

The veteran's service personnel records, including a DD 214, 
are not of record. Thus, the Board cannot ascertain whether 
appropriate research has been undertaken with a view towards 
substantiation of the veteran's claimed stressors. 

To the extent that research has been conducted into the 
claimed stressors on the basis of the veteran's report alone, 
the RO contacted the Center for Unit Records Research (CURR) 
now known as U.S. Army and Joint Services Records Center 
(JSRRC). It confirmed that the veteran's reported station of 
Udorn Air Force Base in Thailand was subject to enemy threat 
to the air base, but it did not document the shooting of his 
comrade while directing air strikes. 

The veteran underwent VA examination in January 2003. The 
examiner noted that the veteran's alleged stressors included 
the threat of base attacks and bomb scares while the veteran 
was stationed at Udorn Air Force Base, the veteran witnessing 
the shooting of his comrade while they worked directing air 
strikes off base, and the death of the veteran's son by 
suicide which the veteran witnessed, which occurred after 
service. The examiner clearly stated that the veteran 
witnessing his son's death by suicide fits the definition of 
trauma as related to PTSD. However, the examiner did not 
indicate whether the veteran's verified stressor, the threat 
of the Udorn Air Force Base while he was stationed there in 
Thailand, met the definition of trauma related to PTSD. It is 
important that the claims file be returned to the examiner in 
an effort that he state all stressors he determined are 
related to the veteran's diagnosis of PTSD, upon receipt of 
the veteran's service personnel records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the service department the 
veteran's service personnel records, to 
include any and all DD Forms 214. After 
examination of the received records, 
determine if there is found any further 
information upon which research may be 
conducted as to the veteran's claimed 
stressors. All efforts to obtain the 
service personnel records must be 
documented and in the event that the 
records are unavailable, appropriate 
notification to the veteran must be made 
in accordance with the law. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

If receipt of the service personnel 
records results in evidence upon 
which appropriate research may be 
undertaken, take appropriate action 
to conduct such research by JSRRC 
and/or other appropriate agencies.

2. Schedule the veteran for a VA 
psychiatric  examination to determine the 
nature and etiology of his current 
acquired psychiatric disorder, other than 
PTSD, if any.  The claims file should be 
made available to the examiner to ensure 
awareness of the veteran's pertinent 
history.  All indicated tests, should be 
accomplished.  The examination should 
address if the veteran's current acquired 
psychiatric disorder, other than PTSD, is 
linked to an event in service.  The 
examiner should also ascertain whether 
the veteran's acquired psychiatric 
disorder, other than PTSD is secondary to 
or aggravated by, his service-connected 
back disorder. The examiner should give a 
rationale based on the facts of the case 
and any medical literature for all 
opinions and conclusions drawn. 

3.  The claims folder should be returned 
to the VA examiner who examined the 
veteran in January 2003. The examiner 
should be asked to provide an addendum 
that indicates whether or not the 
veteran's stressor of intercepting 
information as a communications personnel 
and fear of bomb threats, verified by 
CURR, fits the definition of trauma as 
related to PTSD. 

4..  Thereafter, readjudicate the claims 
of service connection for an acquired 
psychiatric disorder other than PTSD and 
PTSD. The claim of service connection for 
an acquired psychiatric disorder other 
than PTSD should be adjudicated on a 
direct basis, and also secondary to the 
veteran's service-connected back 
disorder, pursuant to 38 C.F.R. 
§ 3.310(a)(b). If the decision is adverse 
to the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


